NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            27-JUN-2022
                                            08:04 AM
                                            Dkt. 13 ODSD
                          NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS

                        OF THE STATE OF HAWAI I


               JAYLYN BRENDLEN, Plaintiff-Appellant, v.
                   LYNN MERRILL, Defendant-Appellee.


         APPEAL FROM THE DISTRICT COURT OF THE THIRD CIRCUIT
                            PUNA DIVISION
                      (CASE NO. 3DRC-20-002230)


                       ORDER DISMISSING APPEAL
  (By:    Hiraoka, Presiding Judge, Wadsworth and Nakasone, JJ.)
             Upon review of the record, it appears that:
             (1) On April 7, 2022, self-represented Plaintiff-
Appellant Jaylyn Brendlen (Brendlen) filed the notice of appeal
in the underlying case, 3DRC-20-002230, without paying the fee
required by Hawai i Rules of Appellate Procedure (HRAP)
Rule 3(a);
             (2) The record on appeal was due on or before June 6,
2022, see HRAP Rule 11(b)(1), but was not filed because Brendlen
failed to pay the filing fee or obtain a fee waiver;
             (3) On June 8, 2022, the appellate clerk entered a
default of the record on appeal, informing Brendlen that the time
to docket the appeal had expired, Brendlen had not paid the
filing fee or obtained an order allowing Brendlen to proceed on
appeal in forma pauperis, the matter would be brought to the
court's attention on June 20, 2022, for action that may include
dismissal of the appeal, and Brendlen could seek relief from
default by motion; and
  NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER


             (4) Brendlen has not taken any further action in this
appeal.   An appeal may be dismissed where the record on appeal
has not been prepared because the appellant failed to pay the
required fees or obtain an order allowing the appellant to
proceed in forma pauperis.      HRAP Rule 11(b)(2), (c)(2).
             Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
             DATED:   Honolulu, Hawai i, June 27, 2022.

                                        /s/ Keith K. Hiraoka
                                        Presiding Judge

                                        /s/ Clyde J. Wadsworth
                                        Associate Judge

                                        /s/ Karen T. Nakasone
                                        Associate Judge




                                    2